USCA11 Case: 21-14491    Document: 29-1     Date Filed: 12/19/2022   Page: 1 of 2




                                                  [DO NOT PUBLISH]
                                   In the
                United States Court of Appeals
                        For the Eleventh Circuit

                          ____________________

                                No. 21-14491
                          Non-Argument Calendar
                          ____________________

       UNITED STATES OF AMERICA,
                                                      Plaintiff-Appellee,
       versus
       COREY QUINN,


                                                  Defendant-Appellant.


                          ____________________

                 Appeal from the United States District Court
                      for the Middle District of Florida
                 D.C. Docket No. 8:21-cr-00166-KKM-AEP-2
                          ____________________
USCA11 Case: 21-14491     Document: 29-1      Date Filed: 12/19/2022    Page: 2 of 2




       2                      Opinion of the Court                21-14491


       Before NEWSOM, GRANT, and ANDERSON, Circuit Judges.
       PER CURIAM:
               Darlene Calzon Barror, appointed counsel for Corey Quinn
       in this direct criminal appeal, has moved to withdraw from further
       representation of the appellant and filed a brief pursuant to Anders
       v. California, 386 U.S. 738 (1967). Our independent review of the
       entire record reveals that counsel’s assessment of the relative merit
       of the appeal is correct. Because independent examination of the
       entire record reveals no arguable issues of merit, counsel’s motion
       to withdraw is GRANTED, and Quinn’s convictions and sentences
       are AFFIRMED.